Citation Nr: 1342603	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-42 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for lupus, to include skin rash, fatigue, swollen joints and digestive problems.  

2.  Entitlement to service connection for T6-7 discectomy with fusion and degenerative joint disease of the lumbar spine.  

3.  Entitlement to service connection for status post discectomies and fusion of the cervical spine.  

4.  Entitlement to service connection for a chest wall contusion.  

5.  Entitlement to service connection for breathing problems.  

6.  Entitlement to service connection for thyroid problems.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to an evaluation in excess of 10 percent for a broken right nasal bridge.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to May 1995, with service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2013, the Veteran testified at a hearing before the undersigned at the RO in Des Moines, Iowa.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's physical claims file, an electronic paperless file (Virtual VA) has also been associated with this claim.  The Board has reviewed the additional evidence associated with this file, including the June 2013 hearing transcript, in reaching its final decision.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia as part of his military service.  

2.  The Veteran has been diagnosed with systemic lupus erythematosus (SLE).  This diagnosis took place as early as 1997 with lay evidence of symptomatology manifesting by at least 1996.  

3.  The evidence of record is at least in equipoise, reflecting that it is at least as likely as not that the Veteran's SLE manifested as a result of military service.  

4.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for T6-7 discectomy with fusion and degenerative joint disease of the lumbar spine.  The Board received this request prior to the promulgation of a decision.

5.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for status post discectomies and fusion of the cervical spine.  The Board received this request prior to the promulgation of a decision.

6.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for a chest wall contusion.  The Board received this request prior to the promulgation of a decision.

7.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for breathing problems.  The Board received this request prior to the promulgation of a decision.

8.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for thyroid problems.  The Board received this request prior to the promulgation of a decision.

9.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for sleep apnea.  The Board received this request prior to the promulgation of a decision.

10.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to service connection for headaches.  The Board received this request prior to the promulgation of a decision.

11.  VA received written communication from the Veteran and his representative in April 2013, expressing his desire to withdraw his claim of entitlement to an evaluation in excess of 10 percent for a broken right nasal bridge.  The Board received this request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for lupus, to include skin rash, fatigue, swollen joints and digestive problems, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for T6-7 discectomy with fusion and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for status post discectomies and fusion of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for a chest wall contusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for breathing problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for thyroid problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an evaluation in excess of 10 percent for the residuals of a broken right nasal bridge have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

By rating decisions dated December 2007 and February 2008, the RO, in relevant part, denied the claims of service connection presently on appeal.  The December 2007 rating decision also increased the disability evaluation for the Veteran's broken right nasal bridge to 10 percent.  The Veteran filed a timely Notice of Disagreement (NOD) for both of these rating decisions.  In August 2009, the RO promulgated a Statement of Case (SOC) that continued the holdings of the previous rating decisions.  The Veteran appealed the issues currently on appeal to the Board in September 2009.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2012).

In written statements received in April 2013, the Veteran and his representative expressed a desire to withdraw all issues except for entitlement to service connection for lupus.  Hence, there remain no allegations of error of fact or law for appellate consideration regarding the issues of entitlement to service connection for a T6-7 discectomy with fusion and degenerative joint disease of the lumbar spine, status post discectomies and fusion of the cervical spine, a chest wall contusion, breathing problems, thyroid problems, sleep apnea, and headaches, as well as the claim of entitlement to an evaluation in excess of 10 percent for a broken right nasal bridge.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as lupus erythematosus, systemic, manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Facts and Analysis

The Veteran contends that he is entitled to service connection for lupus.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or, whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Having reviewed all of the evidence of record, the Board finds that this issue is at least in equipoise.  

The record does not reflect that the Veteran was diagnosed with lupus during his active military service.  However, in his report of medical history associated with his January 1995 separation examination, the Veteran did endorse a history of swollen or painful joints.  It is unclear what joints were swollen or painful.  The examining physician did note a history of recurrent shoulder separation.  However, the Veteran denied suffering from a painful or trick shoulder in his report of medical history.  

According to a December 1998 private rheumatology note, the Veteran had been referred for a possible connective tissue disease.  It was noted that the Veteran's symptoms had really started approximately 2 years earlier with a rash and fatigue.  The Board notes that the Veteran separated from active duty in May 1995 - slightly more than two years prior to the date of treatment in December 1998.  A November 1999 private treatment record notes that the Veteran suffered from lupus with waxing and waning fatigue, rash and arthralgias, and that the role of Gulf War syndrome was discussed with the Veteran at length.  Finally, according to a March 2007 private treatment record, the Veteran had been experiencing symptoms of joint pain since 1996.  

Upon filing his claim, the Veteran was scheduled for a VA examination in May 2007.  The examiner concluded that the Veteran indeed suffered from systemic lupus erythematosis with debilitating symptoms.  Specifically, the Veteran experienced chronic fatigue, skin rashes, gastrointestinal problems and swollen joints as a result of this condition.  The examiner initially indicated that it was unclear if the Veteran's exposures while in the Gulf War triggered his SLE in the first place.  The examiner explained that it was unknown by him whether SLE could be triggered by exposures such as depleted uranium and forced daily, monitored administration of bromide tablets for possible chemical attacks that this Veteran was exposed to.  It was also noted that the Veteran was onsite for one SCUD missile attack and that if he had been exposed to Sarin gas, this may have triggered SLE.  After discussing the above, the examiner concluded that there was "at least a 50/50 chance that [the Veteran's] SLE and hence all his other problerms [sic] are caused by an exposure in the Gulf War."  

The record reflects that the Veteran continued to seek treatment for this condition.  A March 2008 record notes complaints of swollen and painful joints "everywhere."  An August 2009 record also indicates that lupus was first diagnosed in 1997.  

The Veteran underwent an additional VA examination in March 2013.  The diagnosis of systemic lupus erythematosus was again confirmed.  After reviewing all of the evidence of record, the examiner concluded that an opinion as to whether the Veteran's systemic lupus was related to military service could not be offered without resorting to mere speculation.  The examiner explained that the medical community was not in agreement as to the exact cause of SLE.  There was a belief that there were exogenous triggers that could cause the onset of an autoimmune condition which may look or act like lupus, and that some of these triggers could be medications or vaccinations.  However, since there was a wide range of effects on different people and population, there was no direct cause and effect relationship.  

Finally, the record contains a private statement dated July 2013 from a private physician with the initials J.W.  According to Dr. W, it was certainly possible that the Veteran suffered from lupus before it was in fact diagnosed.  Dr. W noted that the Veteran was previously treated for rashes and that he certainly could have had lupus starting then.  

Having reviewed all of the evidence of record, the Board finds that it is at least in equipoise.  According to the May 2007 VA examiner, there was at least a 50/50 chance that lupus was related to military service.  In other words, the examiner opined that it was at least as likely as not that the Veteran's lupus was related to military service and his exposures in the Gulf War.  While the March 2013 VA examiner concluded that the causal factors of lupus were unknown, the examiner did not suggest that it was less likely as not that the Veteran's lupus manifested during, or as a result of, active military service.  In fact, the record contains no medical evidence at all to suggest that lupus is less likely than not due to military service.  Lupus was diagnosed in 1997 according to an August 2009 private treatment note, and a December 1998 record indicates that he was experiencing symptomatology beginning in 1996.  This is approximately within one year of separation from active duty, and Dr. W stressed in July 2013 that the Veteran's reported symptomatology could indicate that lupus existed prior to the actual date of diagnosis.  The Veteran's wife also testified in December 2011 that she witnessed problems such as a skin rash as early as 1994, and the Veteran testified in June 2013 to having a large skin rash in 1996 and a long history of fatigue.  As such, when viewed in its entirety, the evidence of record is at least in equipoise and service connection is warranted.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for lupus, to include skin rash, fatigue, swollen joints and digestive problems, is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  





ORDER

The claim of entitlement to service connection for lupus, to include skin rash, fatigue, swollen joints and digestive problems, is granted.  

The claim of entitlement to service connection for T6-7 discectomy with fusion and degenerative joint disease of the lumbar spine is dismissed.  

The claim of entitlement to service connection for status post discectomies and fusion of the cervical spine is dismissed.  

The claim of entitlement to service connection for a chest wall contusion is dismissed.  

The claim of entitlement to service connection for breathing problems is dismissed.  

The claim of entitlement to service connection for thyroid problems is dismissed.  

The claim of entitlement to service connection for sleep apnea is dismissed.  

The claim of entitlement to service connection for headaches is dismissed.  

The claim of entitlement to an evaluation in excess of 10 percent for a broken right nasal bridge is dismissed.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


